Citation Nr: 0433886	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
December 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The issue relating to service 
connection for the right knee was certified for appeal as an 
issue relating to whether new and material evidence has been 
submitted to warrant reopening the claim.  For the reasons 
set forth below that issue has been modified as set forth on 
the first page of this decision as an appeal on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

The RO had denied entitlement to service connection for a 
right knee disorder in an October 16, 1989 rating.  An appeal 
was not taken as to that adverse determination, and, without 
an appeal, the decision becomes final.  The submission of new 
and material evidence will warrant reopening the claim, 
however.  The RO considered the right knee claim in that 
vein. 

The veteran asserts she never received notice of the October 
1989 rating.  The law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary and ordinarily she would be presumed to have 
received notice.  The statements of the veteran that she did 
not receive the communication, standing alone, is not the 
type of clear evidence to the contrary which is sufficient to 
rebut the presumption of regularity.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  However, in the context of that 
subject adverse determination in 1989, notice of that adverse 
rating was not sent to the correct address.  An example of an 
instance when "clear evidence to the contrary" has been 
interpreted is evidence that the document in question had 
been mailed to an incorrect address.  See Fluker v. Brown, 5 
Vet. App. 296, 298 (1993) (citing Piano v. Brown, 5 Vet. App. 
25, 27 (1993) (per curiam).  Accordingly, finality does not 
attach and the claim is properly configured as one for 
entitlement to service connection (not whether new and 
material evidence has been submitted to warrant reopening a 
claim of entitlement to service connection).  

The VCAA notice issued to the veteran in March 2003 vis-à-vis 
her claims was generated from the perspective of whether new 
and material evidence would be submitted and not from the 
perspective of a de novo claim.  Recent decisions by the U.S. 
Court of Appeals for Veterans Claims have mandated that VA 
ensure strict compliance with the notice provisions of the 
VCAA.  The Board observes that the claims file does not 
reflect correspondence to the veteran in compliance with 
several Court decisions.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Inasmuch as the notice provided was inadequate for a de novo 
claim, additional VCAA notice is required.  

With respect to the veteran's claim for an increased rating 
for her service connected left knee, the veteran indicated 
that she is currently receiving physical therapy at the VA 
facility in Durham, North Carolina and that she has received 
additional VA treatment.  However, such records have not been 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The RO should obtain copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
not already of record, for the period 
from December 2003 to date, including, 
but not limited to physical therapy 
records, for incorporation into the 
record.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  The RO must ensure that any 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, specifically 
including all provisions under 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) (38 C.F.R. § 3.159) is 
completed for the claim of entitlement to 
service connection for a right knee 
disorder.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and any other pertinent precedent.

3.  After undertaking any other 
development deemed necessary, the RO 
should readjudicate the issues on appeal.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




